          Case 1:20-cv-10285-GAO Document 2 Filed 02/12/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 GENE THROWER and ABANTE ROOTER
 AND PLUMBING, INC., individually and on
 behalf of all others similarly situated,

                Plaintiff,

 v.



 CITIZENS DISABILITY, LLC, a
 Massachusetts limited liability company,

                Defendants.


PLAINTIFF ABANTE ROOTER AND PLUMBING INC’S CORPORATE DISCLOSURE
                              STATEMENT


Plaintiff Abante Rooter and Plumbing Inc., by and through its undersigned counsel, hereby
discloses pursuant to Rule 7.1 of the Federal Rules of Civil Procedure that there is no parent
corporation or publicly held corporation owning 10% or more of its stock




Dated: February 12, 2020                     ABANTE ROOTER AND PLUMBING INC.,

                                             By its attorney,

                                             /s/___J. Steven Foley

                                             J. Steven Foley
                                             Law Office of J. Steven Foley
                                             100 Pleasant Street #100
                                             Worcester, Massachusetts 01609
                                             Telephone: 508-754-1042
                                             Facsimile: 508-739-4051
